

115 S2631 IS: Intelligence Budget Transparency Act of 2018
U.S. Senate
2018-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2631IN THE SENATE OF THE UNITED STATESApril 9, 2018Mr. Wyden (for himself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo amend section 1105 of title 31, United States Code, to require that the annual budget
			 submissions of the President include the total dollar amount requested for
			 intelligence or intelligence-related activities of each element of the
			 Government engaged in such activities.
	
 1.Short titleThis Act may be cited as the Intelligence Budget Transparency Act of 2018. 2.Funding for intelligence activities of each element of the GovernmentSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:
			
 (40)(A)the total dollar amount proposed in the budget for intelligence or intelligence-related activities of each element of the Government engaged in such activities in the fiscal year for which the budget is submitted and the estimated amount required to be appropriated for each of the following 4 fiscal years.
 (B)In subparagraph (A), the term element of the Government means each element of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)))..